Citation Nr: 0932715	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  02-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, rated 10 percent, prior to August 26, 2004.

2.  Entitlement to an increased rating for lumbosacral 
strain, rated 40 percent, from August 26, 2004.

3.  Entitlement to an increased, compensable rating for 
bilateral hearing loss.

4.  Entitlement to an increased, compensable rating for 
hemorrhoids.

5.  Entitlement to separate ratings for neurologic 
abnormalities associated with lumbosacral strain, including 
bladder or lower extremity impairment.


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1995.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
January 2002.  In that decision, the RO increased the rating 
for lumbosacral strain from 0 to 10 percent, effective 
November 16, 2000 date of his claim.  The RO also denied 
claims for increased ratings for bilateral hearing loss and 
hemorrhoids, each rated noncompensable.

In January 2004, the Veteran testified at a hearing before 
the undersigned using video-conferencing technology; a 
transcript of that hearing is of record.

In July 2004, the Board remanded the claims for additional 
development.  The Board also remanded a claim for service 
connection for sinusitis, but the Appeals Management Center 
(AMC) granted service connection for this disability in an 
April 2009 rating decision.  As this was a full grant of the 
benefit sought, further discussion of this issue is 
unnecessary.

In the same April 2009 rating decision, the AMC also 
increased the rating for the Veteran's lumbosacral strain to 
40 percent, effective August 26, 2004.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, this matter 
remains on appeal to the Board.  Moreover, as the 40 percent 
rating was not made effective during the entire period on 
appeal, the Board will consider entitlement to a rating 
higher than 10 percent prior to August 26, 2004, and to a 
rating higher than 40 percent from that date.

In its July 2004 remand, the Board also referred a claim for 
a total disability rating based on individual unemployability 
(TDIU).  It is not clear whether the RO has adjudicated this 
claim.  The list of nonservice connected disabilities 
attached to the April 2009 rating decision indicates that a 
TDIU was denied, but there is no rating decision denying a 
TDIU in the claims file.  The Veteran has continued to submit 
evidence indicating that he is unable to work due to his 
service connected disabilities.  Moreover, the increase in 
the rating for the Veteran's lumbosacral strain has rendered 
him eligible for a TDIU on a schedular basis.  Consequently, 
the claim for a TDIU is again referred to the RO for 
appropriate action.

The agency of original jurisdiction is advised that the 
United States Court of Appeals for Veteran's Claims (Court) 
has recently held that for purposes of setting an effective 
date, a properly raised claim for TDIU is deemed to be part 
of a claim for increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  

In addition, the Board notes that the August 2004 VA 
examination report indicates that the Veteran has a cervical 
spine disability likely related to service.  However, the 
Veteran has not filed a claim for service connection for a 
cervical spine disability.

As a final preliminary matter, the Board notes that the 
Veteran submitted additional evidence after certification of 
the appeal to the Board.  In August 2009, the Veteran's 
representative waived initial RO consideration of this 
evidence, and the Board will therefore consider the evidence.
 
The issue of separate ratings for neurologic abnormalities 
associated with lumbosacral strain, including bladder and 
lower extremity impairment, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's lumbosacral 
strain caused muscle spasm, but did not cause severe 
limitation of motion of the lumbar spine, severe lumbosacral 
strain, severe intervertebral disc syndrome (IVDS), or 
incapacitating episodes.

2.  From September 26, 2003 to August 26, 2004, the Veteran's 
lumbosacral strain did not cause severe limitation of motion 
of the lumbar spine, severe lumbosacral strain, severe IVDS, 
frequent incapacitating episodes, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the thoracolumbar spine.

3.  From August 26, 2004, the Veteran's lumbosacral strain 
did not cause ankylosis or frequent incapacitating episodes.

4.  On VA audiological testing in December 2000, the 
Veteran's hearing acuity was level II in each ear.
 
5.  On VA audiological testing in September 2007, the 
Veteran's hearing acuity was level I in each ear.

6.  While the Veteran has had a large hemorrhoid and 
bleeding, the large hemorrhoid was not irreducible with 
excessive tissue, and the persistent bleeding was not 
accompanied by secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, 
for lumbosacral strain, prior to August 26, 2004, have been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2002, 2003, 2008).

2.  The criteria for a rating higher than 40 percent for 
lumbosacral strain, from August 26, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).

3.  The criteria for an increased, compensable rating for 
bilateral hearing loss have been not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, 
4.86, Diagnostic Code 6100 (2008).

4. The criteria for an increased, compensable rating for 
hemorrhoids have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In December 2001, March 2002, and August 2004 letters, the RO 
notified the Veteran of the evidence needed to substantiate 
the claims for increased ratings.  In addition, these letters 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The August 2004 
letter nonetheless told the Veteran to send any pertinent 
evidence in his possession pertaining to his claims on 
appeal.
 
In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate a claim, the Veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The Veteran has substantiated his status as a Veteran.  He 
was not, however, notified of all remaining elements of the 
Dingess notice or of the elements of Vazquez-Flores notice.  
Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful).

There has been no allegation or showing of how the lack of 
Dingess or Vazquez-Flores notice was prejudicial or affected 
the essential fairness of the adjudication.
Moreover, in his written statements and hearing testimony, 
the Veteran reported the impact of his disabilities on his 
daily life and employment.  In addition, the veteran received 
notice of the rating criteria in the November 2002 statement 
of the case and the April 2009 SSOC.  While such post-
decisional documents could not provide VCAA notice, it should 
have put him on notice as to what was required.  

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of these claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claim in the April 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, all of the identified post-service VA treatment 
records, and the records of the Social Security 
Administration's (SSA's) disability determination.  In 
addition, the Veteran was afforded December 2000 and August 
2004 VA examinations as to the severity of his lumbosacral 
strain, and December 2000 VA examinations as to his hearing 
loss and hemorrhoids.

Although the Veteran claimed in a July 2008 statement that 
his hearing loss had increased in severity since his most 
recent VA exam, the Board finds that a new audiological 
examination is not required.  VA has a duty to assist a 
claimant by providing a thorough and contemporaneous medical 
examination when the record does not adequately reveal the 
current state of the claimant's disability.  See Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007) (citing 38 U.S.C.A. § 
5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991); 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994)).  However, the 
September 2007 VA audiological consultation report contains 
audiometric findings sufficient to adequately reveal the 
current state of the Veteran's bilateral hearing loss; remand 
for further VA examination is therefore unnecessary.

The Court has held that unless there is expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results, or medical evidence 
demonstrates that an alternative testing method exists and is 
in use by the general medical community, it will not second- 
guess VA's policy concerning audiological examinations.  
Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).

The Veteran has submitted no such medical evidence in support 
of his claim.  In addition, Martinak specified that an 
audiology examiner was required to fully describe the 
functional effects of caused by a hearing disability.  Id. at 
454-5.  In Martinak, the Court held that this duty was 
fulfilled where the examiner recorded the Veteran's 
complaints that hearing loss and tinnitus interfered with 
sleep.  Id.

In the instant case, the audiologist who conducted the 
September 2007 audiology consult noted that the Veteran's 
hearing aids caused feedback, that there had been no 
significant change in his hearing since his previous testing, 
and that electroacoustic analysis of both hearing aids 
revealed appropriate function.  She also discussed the 
realistic expectations of amplification, including the 
potential benefits and limitations of hearing aids with 
respect to the Veteran's hearing loss.  She also noted normal 
hearing through 1000 Hz sloping to moderate to moderate 
severe sensorineural hearing loss in both ears.  Similarly, 
the audiologist who conducted the December 2000 VA 
examination noted the Veteran's chief complaint of trying to 
understand people in any kind of adverse listening situation, 
as well as his situations of greatest difficulty including 
classroom teaching, being at a play, and being in a group or 
party situation.  He also noted bilateral mild to moderate 
high frequency sensorineural hearing loss.  Therefore, the 
Board concludes that all audiological examinations were 
adequate for rating purposes, as they included a pure tone 
audiometry test and a speech discrimination test (described 
below), in accordance with 38 C.F.R. § 4.85, and included an 
opinion by the audiologists as to the functional effects and 
the severity of the Veteran's bilateral hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased ratings for the 
Veteran's lumbosacral strain, bilateral hearing loss, and 
hemorrhoids are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbosacral Strain

When the RO granted an increased, 10 percent rating for the 
Veteran's lumbosacral strain, this disability was rated under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5295-5292.  
Subsequently, the criteria for evaluating disabilities of the 
spine were revised.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects." If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision. A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation. Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance. Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000)

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147, 
1153 (Fed. Cir. 2008).

The regulations were amended twice during the appeal period, 
effective September 23, 2002, and September 26, 2003.  The 
September 23, 2002 amendments (the "interim" criteria) 
revised the criteria applicable to rating intervertebral disc 
syndrome, providing for evaluation of IVDS based on 
incapacitating episodes or by combining separate evaluations 
of chronic orthopedic and neurologic manifestations.  Note 1 
to DC 5293 (2003) defined chronic orthopedic and neurologic 
manifestations as orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.

Prior to September 26, 2003, DC 5295, applicable to 
lumbosacral strain, provided for a 20 percent rating with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted for severe lumbosacral strain, with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Under DC 5292, a 20 percent rating was warranted for 
moderate limitation of motion of the lumbar spine, and a 40 
percent rating was warranted for severe limitation of motion 
of the lumbar spine.

As noted, in April 2009, the RO increased the rating for the 
Veteran's lumbosacral strain to 40 percent, effective August 
26, 2004.  As of September 26, 2003, the diagnostic codes for 
rating disabilities of the spine have been renumbered.  DC 
5237 is now applicable to lumbosacral strain, and the RO 
rated the Veteran's lumbosacral strain under DCs 5237-5295, 
and indicated that the 40 percent rating was pursuant to the 
criteria of DC 5295.

Under the criteria effective September 26, 2003, all 
disabilities of the spine are rated under the general rating 
formula for diseases and injuries of the spine, except for 
IVDS, which may be rated on the basis of incapacitating 
attacks of intervertebral disc disease.  Under the general 
rating formula, the only ratings higher than 40 percent are a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating for unfavorable 
ankylosis of the entire spine.  In addition, Note 1 to the 
general rating formula provides that any associated objective 
neurologic abnormalities are to be rated separately, under an 
appropriate diagnostic code.

Prior to September 26, 2003, there is evidence that the 
Veteran experienced muscle spasm on extreme forward bending.  
Thus, with reasonable doubt resolved in his favor, he is 
entitled to a 20 percent rating prior to September 26, 2003.  
During the January 2004 Board hearing, the Veteran indicated 
that he had experienced constant muscle spasm, including on 
forward bending.  The Veteran is competent to report low back 
symptoms, but his testimony must be weighed against the 
objective evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the clinical 
evidence supports the Veteran's testimony regarding back 
muscle spasm.  For example, a September 1999 VA treatment 
note indicated that examination of the lumbar area showed 
moderate spasm.  Thus, with reasonable doubt resolved in 
favor of the Veteran, he is entitled to a rating of 20 
percent prior to September 26, 2003.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. at 55-56.

He is not, however, entitled to a rating higher than 20 
percent prior to September 26, 2003.  The evidence does not 
show the severe lumbosacral strain required for a 40 percent 
rating under DC 5295 or the severe limitation of motion of 
the lumbar spine required for a 40 percent rating under DC 
5292. 

 On the December 2000 VA examination, flexion was to 80 
degrees, and extension, bending, and rotation were to 30 
degrees.  Although the criteria in effect prior to September 
26, 2003 do not indicate what constitutes normal range of 
motion of the back, note 2 to the general rating formula 
indicates that normal forward flexion is to 90 degrees and 
normal extension, lateral flexion, and lateral rotations are 
to 30 degrees.  See also 38 C.F.R. § 4.71a, Plate V.  Thus, 
the range of motion of the Veteran's thoracolumbar spine was 
at or near normal in all planes.  

Moreover, neither the December 2000 VA examination report nor 
the VA treatment records prior to September 26, 2003 
indicated that there was listing of the spine, Goldthwaite's 
sign, or marked limitation of forward bending in the standing 
position.  The X-rays and CT scans prior to September 26, 
2003 similarly do not reflect listing of the spine, and they 
do not indicate that there was irregularity of joint space, 
although there was evidence of osteo-arthritic changes.  

While there is evidence of degenerative disc disease, there 
is no evidence of severe IVDS with recurring attacks and 
intermittent relief warranting a 40 percent rating under DC 
5292 prior to September 23, 2002 or that there were 
incapacitating episodes warranting a higher rating for IVDS 
from that date.

A September 2001 lumbosacral spine X-ray showed degenerative 
disc disease with disc space narrowing at L4-5, degenerative 
sclerosis of L4.  A February 2002 X-ray of the lumbar spine 
showed disc space narrowing at L4-5 and L5-S1, and facet 
joint osteoarthritis.  A February 2002 CT scan of the lumbar 
spine showed diffuse disc bulge at L4-5 causing mild 
deformity of the thecal sac, and there was evidence of facet 
joint arthritis.  An April 2002 MRI of the lumbar spine 
showed minimal to mild degenerative change of the lower 
lumbar spine with no focal disc herniation or significant 
stenosis.  

As the evidence does not reflect that the Veteran's 
lumbosacral strain was severe, warranting a 40 percent rating 
under DC 5295, that there was severe limitation of motion of 
the lumbar spine warranting a 40 percent rating under DC 
5292, or that there was severe IVDS or incapacitating 
episodes warranting a higher rating under the old or interim 
DC 5293, a rating higher than 20 percent is not warranted 
prior to September 26, 2003.

From September 26, 2003 to August 26, 2004, the old, interim, 
and new criteria must be considered in determining whether 
the Veteran is entitled to a rating higher than 20 percent 
prior to August 26, 2004.  The Veteran is not entitled to a 
rating higher than 20 percent under the old or interim 
criteria during this time period because there is no evidence 
of listing of the spine, Goldthwaite's sign, or marked 
limitation of forward bending in the standing position 
indicating severe lumbosacral strain, range of motion figures 
indicating severe limitation of motion of the lumbar spine, 
evidence of severe IVDS or incapacitating episodes, or 
evidence of forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  For example, a December 2003 VA 
treatment note indicated that there was back pain and spasm.  
A February 2004 lumbar spine X-ray showed an isolated single 
intervertebral disc space and spondylosis and degenerative 
disc disease involving L4-5.  

A May 2004 lumbar spine MRI showed vertebral bodies normal in 
height and signal intensity, severe degenerative disc space 
loss at L4-5, multilevel annular bulge, and degenerative 
changes.  During the January 2004 videoconference hearing, 
the Veteran complained of nearly constant pain, but not 
recurring attacks of IVDS with intermittent relief.

Thus, a rating higher than 20 percent is not warranted from 
September 26, 2003 to August 26, 2004.

From August 26, 2004, the Veteran is receiving a rating of 40 
percent.  The only higher ratings available are for vertebra 
fracture residuals under DC 5285, ankylosis of the spine 
under DC 5286, pronounced IVDS under DC 5293, incapacitating 
episodes under the interim criteria, or ankylosis under the 
general rating formula.

However, there is no evidence of such symptomatology.  On the 
August 26, 2004 VA examination, the Veteran complained of 
pain, but there was no evidence of scoliosis, kyphosis, or 
loss of lordosis.  Flexion was to 55 degrees (also described 
as to about 30 cm from ground level), with the last 25 
degrees being painful, extension to 15 degrees, lateral 
flexion to 25 degrees bilaterally with the last 10 degrees 
painful, and rotation to 25 degrees bilaterally with the last 
10 degrees painful.  Heel to toe walking was difficult and 
straight leg raising was to 35 degrees bilaterally without 
pain, and to 55 degrees with pain.  T

The diagnosis was lumbosacral spine degenerative disc disease 
and osteoarthritic changes.  The examiner indicated that 
there was moderate limitation of flexion, and that the 
difficulty in heel to toe walking and limited straight leg 
raising were suggestive of arthritic changes, disc space 
narrowing, and possibly pressure on the nerve root at L4-L5.

Thus, as there is no evidence of vertebra fracture residuals, 
ankylosis of the spine, pronounced IVDS, incapacitating 
episodes, or ankylosis, a higher rating is not warranted 
under any potentially applicable diagnostic code from August 
26, 2004.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.  Where a Veteran is in receipt of the maximum schedular 
evaluation based on limitation of motion and a higher rating 
requires ankylosis, these regulations are not for 
application.  See Johnston v. Brown, 10 Vet. App. at 85.  
This is the situation in this case from August 26, 2004; 
therefore, the Board need not consider the DeLuca factors 
during this period.

As to the period prior to August 26, 2004, the December 2000 
VA examiner noted "pain just at the extreme" of the ranges 
of motion, which were normal.  Even considering pain and 
other factors, however, the evidence does not support 
assignment of a higher rating during this period because 
there is no evidence that the Veteran's pain was so disabling 
to actually or effectively result in severe limitation of 
motion of the lumbar spine-the requirement for the next 
higher 40 percent rating under DC 5292.

Thus, a rating of 20 percent, but no higher, is warranted 
prior to August 26, 2004, and a rating higher than 40 percent 
is not warranted from that date, for the Veteran's 
lumbosacral strain.

Bilateral Hearing Loss

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  
However, as shown below, the audiometric test results in this 
case do not reflect exceptional hearing loss.

On the December 2000 VA audiological examination, the 
Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
30
50
65
41
Left ear
25
40
65
65
49

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.

Using Table VI, the Veteran's December 2000 examination 
results revealed level II hearing in each ear.  Combining 
these levels according to Table VII reveals a noncompensable 
rating.

A May 2003 VA audiology consult indicated mild to moderate 
mid and high frequency sensorineural hearing loss from 2000 
Hz to 8000 Hz, but did not give specific pure tone thresholds 
in decibels at the various frequencies.

The September 2007 VA audiological consult report reflects 
that, on audiological examination, the Veteran's pure tone 
thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
15
40
60
65
45
Left ear
20
50
60
60
48

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

Using Table VI, the Veteran's September 2007 examination 
results revealed level I hearing in each ear.  Combining 
these levels according to Table VII again reveals a 
noncompensable rating.

Thus, the audiological test results reflect that the Veteran 
has not been entitled to a compensable rating for his 
bilateral hearing loss at any time during the appeal period.   
Application of the rating schedule to the numeric 
designations assigned reflects that the Veteran's bilateral 
hearing loss is properly rated as noncompensable.

Hemorrhoids

The Veteran's hemorrhoids are rated pursuant to 38 C.F.R. § 
4.114, DC 7336. Under DC 7336, a 0 percent rating is 
warranted for mild or moderate external or internal 
hemorrhoids.  To warrant a higher 10 percent rating, there 
must be evidence of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  To warrant a 20 percent rating, there 
must be evidence of hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures. Id.

Although there is both lay and medical evidence of bleeding 
associated with the Veteran's hemorrhoids, there is no 
evidence of persistent bleeding with secondary anemia, and 
both of these conditions must be met in order to warrant a 20 
percent rating.  Cf. Camacho v. Nicholson, 21 Vet. App. 360 
(2007) (the use of "and" in DC 7913 is conjunctive and 
requires that each of the criteria be met for a 40 percent 
rating).

A May 2000 VA treatment note indicated that there was 
bleeding associated with the Veteran's hemorrhoids.  A June 
2000 VA treatment note indicated that the Veteran experienced 
itching, prolapse, and incomplete defecation.  On 
examination, there was a small skin tag present anteriorly, 
no external hemorrhoids, and palpable internal hemorrhoids, 
and the diagnosis was symptomatic internal hemorrhoids.  A 
November 2000 VA treatment note indicated that the Veteran 
complained of bleeding from his hemorrhoids every time he had 
a bowel movement.

On the December 2000 VA examination, there was no evidence of 
bleeding or thrombosed hemorrhoids, and there were no 
fissures.

The Veteran subsequently underwent a hemorrhoidectomy, i.e., 
excision of the internal hemorrhoid, in August 2001.  The 
operation report indicated that there was one large and two 
small hemorrhoids, with the large one being excised.  The 
pathology report indicated that, after serial sectioning, 
dilated veins were seen beneath the skin surface, but no 
thrombi were found in any of the dilated veins.  There were 
no polyps or any fungating lesions.

A September 2001 VA treatment note indicated that the Veteran 
complained of mild pain and some blood on tissue with bowel 
movements.  Rectal examination revealed no external lesions, 
a defect on the right status post excised hemorrhoid, no 
palpable masses and no gross blood.  The assessment was 
internal hemorrhoids status post excision.

November 2003 examination of the rectum indicated that no 
hemorrhoids were noted.

During the January 2004 hearing, the Veteran testified that 
he experienced bleeding whenever he had a bowel movement (p. 
9).

Thus, although there was evidence of a large hemorrhoid, 
there was no evidence that it was irreducible with excessive 
redundant tissue.  Therefore, all of the criteria for a 10 
percent rating were not met.  Moreover, while there was 
evidence of some bleeding, even if it were persistent, this 
bleeding was not accompanied by secondary anemia, and there 
was no evidence of fissures.  Thus, all of the criteria for a 
20 percent rating were not met.  In this regard, the Board 
notes that a February 2004 treatment note created in 
connection with a cytoscopy noted that the Veteran had an 
irritation in the perineum that "may be like a fissure," 
and, on examination, the Veteran "appear[ed] to have a 
candidal type fissure over the perineum."  The impression 
was superficial fungal fissure, perineum.  As there is no 
indication that this fissure was a symptom of the Veteran's 
hemorrhoids, it does not warrant a higher rating under DC 
7336.

An increased, compensable rating for the Veteran's 
hemorrhoids is therefore not warranted.

Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran has argued that some of the symptoms of his 
disabilities are not contemplated by the rating criteria.  
For example, in his NOD, he indicated that his low back 
disability limits his ability to participate in daily 
activities and that he needs a cane to ambulate.  The issue 
of whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms" has thus been raised.  
However, given that the Board has referred the Veteran's 
claim for a TDIU to the RO for adjudication, that the Veteran 
has not been frequently hospitalized for his disabilities, 
and that there is no indication that the symptoms of his 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards, the Board 
finds that referral for consideration of an extraschedular 
evaluation for any of the service-connected disabilities 
addressed herein is not warranted at this time.  38 C.F.R. § 
3.321(b)(1).

Conclusion

For the foregoing reasons, a rating of 20 percent is granted 
for lumbosacral strain prior to August 26, 2004; otherwise, 
the claims for increased ratings for lumbosacral strain, 
bilateral hearing loss, and hemorrhoids are denied.  In 
reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine in granting a 20 percent rating 
for lumbosacral strain prior to August 26, 2004, but finds 
that the preponderance of the evidence is against the 
remaining claims.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-56.



ORDER

An increased rating of 20 percent, is granted for lumbosacral 
strain prior to August 26, 2004.

Entitlement to an increased rating for lumbosacral strain, 
currently rated 40 percent, from August 26, 2004, is denied.

Entitlement to an increased, compensable rating for bilateral 
hearing loss is denied.

Entitlement to an increased, compensable rating for 
hemorrhoids is denied.



REMAND

As noted above, the criteria for rating disabilities of the 
spine include the possibility of separate ratings for 
"neurologic manifestations" from September 23, 2002 (for 
IVDS), and for "associated objective neurologic 
abnormalities" from September 26, 2003.  

The VA treatment records and examination reports contain 
multiple, somewhat conflicting, references to neurologic 
symptoms of the Veteran's lumbosacral strain.  The February 
2001 VA neurologic examination report contains a diagnosis of 
chronic low back pain without evidence for myleopathy or 
radiculopathy.  A January 2002 VA treatment note contained an 
assessment of lumbar radiculopathy.  

A September 2003 VA treatment note indicated that deep tendon 
reflexes were intact.  While a February 2004 neurology 
consult report concluded that there was no evidence of 
myleopathy or radiculopathy clinically, a February 2004 motor 
conduction and EMG study report indicated that the findings 
were suggestive of neuromuscular irritability at left L4/L5 
root enervated muscles.

An April 2004 VA treatment note indicated that the Veteran 
had more symptoms of diffuse nerve disease than L4-5 
radiculopathy, and a July 2004 lumbar MRI report note 
contains an assessment of lumbar radiculopathy.

In addition, an August 2003 VA treatment note indicated that 
the Veteran had a probable bladder outlet obstruction 
secondary to inability or the internal urethral sphincter to 
relax completely, and that "[t]his may be related to his 
lower back problems."  Similarly, an October 2003 VA urology 
consultation note indicated, "it appears at this point that 
he has neurogenic bladder secondary to his back injury."

In its July 2004 remand, the Board instructed the VA examiner 
to indicate whether the Veteran's low back disability was 
manifested by IVDS, and to more generally indicate whether 
there were any associated objective neurologic abnormalities 
due to the low back disorder.  While the August 2004 VA 
examiner diagnosed lumbosacral spine DDD he did not 
specifically indicate whether the Veteran had IVDS.  
Moreover, while most of the muscle and sensory neurologic 
examination findings were normal, the examiner he noted the 
prior X-ray and MRI findings of disc space narrowing and 
possibly pressure on the nerve root at L4-L5.

In neither its April 2009 rating decision nor its April 2009 
SSOC increasing the rating for the Veteran's lumbosacral 
strain to 40 percent did the RO specifically indicate that it 
had considered whether a separate rating for associated 
objective neurologic abnormalities under the general rating 
formula (the RO did indicate in the April 2009 SSOC that the 
Veteran had not been diagnosed with IVDS and it was therefore 
not considering rating pursuant to the amendments pertaining 
to IVDS).  

Given the findings of possible bladder impairment from the 
Veteran's lumbosacral strain, specifically mentioned as an 
associated objective neurologic abnormality in Note 1 to the 
general rating formula, and the conflicting references to 
neurologic symptoms of the Veteran's lumbosacral strain that 
were not fully resolved in the August 2004 VA examination 
report, the Board finds that  remand is warranted for a new 
VA neurologic examination and RO consideration of whether a 
separate rating is warranted for bladder impairment related 
to the Veteran's lumbosacral strain, lower extremity 
impairment due to the Veteran's lumbosacral strain, or any 
other objective neurologic abnormalities associated with the 
Veteran's lumbosacral strain since September 23, 2002.

Accordingly, the issue of a separate rating or separate 
ratings for objective neurologic abnormalities associated 
with the Veteran's lumbosacral strain is REMANDED for the 
following action:

1.  Schedule the Veteran for a neurologic 
examination to determine the nature and 
severity of any objective neurologic 
abnormalities associated with the 
Veteran's lumbosacral strain since 
September 23, 2002.  All indicated tests 
and studies should be conducted.

The claims folders must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.

The examiner should indicate whether the 
Veteran has, since September 23, 2002, 
had any objective neurologic 
abnormalities associated with his 
lumbosacral strain, including, but not 
limited to, whether he has had neurologic 
impairment of either lower extremity or 
bladder impairment associated with his 
lumbosacral strain.

The examiner should indicate whether 
there is involvement of any nerve.  If 
so, the examiner should identify the 
nerve and indicate whether there is 
complete or partial paralysis, neuralgia 
or neuritis; and whether any partial 
paralysis neuritis or neuralgia is mild, 
moderate, moderately severe, or severe.

As to any bladder impairment, the 
examiner should indicate whether there is 
any voiding dysfunction, the urinary 
frequency, and whether there is 
obstructed voiding or obstructive 
symptomatology. 

The examiner must provide a rationale for 
each opinion expressed.

2.  If any benefit sought on appeal is 
not granted, issue a SSOC.  The case 
should then be returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


